16-2860-cv
     Pritsker v. McKee




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 28th day of June, two thousand seventeen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               PIERRE N. LEVAL,
 8               RAYMOND J. LOHIER, JR.,
 9                     Circuit Judges.
10   _____________________________________
11
12   Robert L. Pritsker,
13
14                             Plaintiff-Appellant,
15
16
17                       v.                                                       16-2860
18
19
20   Theodore A. McKee,
21
22                             Defendant-Appellee.
23
24   _____________________________________
25
26   FOR PLAINTIFF -APPELLANT:                        Robert L. Pritsker, pro se, Weston, CT.
27
28   FOR DEFENDANT -APPELLEE:                         Sandra Slack Glover, Assistant United States
29                                                    Attorney, for Deirdre M. Daly, United States
30                                                    Attorney for the District of Connecticut, New
31                                                    Haven, CT.
 1         Appeal from a judgment of the United States District Court for the District of Connecticut
 2   (Underhill, J.).
 3       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 4   DECREED that the judgment of the district court is AFFIRMED.
 5
 6           Appellant Robert L. Pritsker, pro se, sued Judge Theodore A. McKee of the United States
 7   Court of Appeals for the Third Circuit, under Bivens v. Six Unknown Named Agents of the Fed.
 8   Bureau of Narcotics, 403 U.S. 388 (1971), for violating Pritsker’s Fifth Amendment right to due
 9   process. Pritsker alleged that Judge McKee, as then-chief judge of the Third Circuit, failed to
10   order a motions panel to decide Pritsker’s motion in an unrelated appeal. He appeals the district
11   court’s sua sponte dismissal of his complaint for lack of standing. We assume the parties’
12   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
13
14           We review de novo a district court’s determination that a plaintiff lacks standing to sue.
15   Rajamin v. Deutsche Bank Nat’l Trust Co., 757 F.3d 79, 84–85 (2d Cir. 2014). To have standing,
16   a plaintiff must show that (1) he has an injury in fact, (2) there is a causal connection between the
17   injury and conduct of which the plaintiff complains, and (3) “it must be ‘likely,’ as opposed to
18   merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Lujan v.
19   Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations omitted). To establish
20   causation for purposes of standing, the plaintiff must allege an injury “fairly traceable” to the
21   defendant’s conduct. See Allen v. Wright, 468 U.S. 737, 751 (1984).
22
23           Pritsker alleged that Judge McKee “blocked” a ruling on Pritsker’s motion or failed to
24   force the assigned motions panel to decide the motion. But Pritsker concedes that Judge McKee
25   lacked the power to do either. Pritsker notes that his complaint also alleged that the motion was
26   delayed because it was never assigned to a motions panel. Pritsker did not allege (let alone allege
27   plausibly) that Judge McKee ordered the Clerk to withhold the motion from a merits panel or
28   maintained policies as chief judge that led to the motion being unassigned. Pritsker’s complaint
29   and response to the district court’s order to show cause suggest only that the motion may not have
30   been assigned. This is not sufficient to establish that Pritsker’s injury is fairly traceable to Judge
31   McKee. Cf. Bennett, 520 U.S. at 169 (holding that plaintiff’s injury was fairly traceable to
32   defendant agency because the agency’s opinions, although technically advisory, held significant
33   sway and caused a third party to cause the injury). Accordingly, Pritsker is unable to establish
34   standing.
35
36          We have considered all of Pritsker’s remaining arguments and find them to be without
37   merit. Accordingly, we AFFIRM the judgment of the district court.
38
39                                                  FOR THE COURT:
40                                                  Catherine O’Hagan Wolfe, Clerk




                                                       2